DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jung (US2019/0052823).

Regarding claim 1, Jung discloses an image sensor, comprising: 
a semiconductor substrate comprising sensing pixels (Figs. 1-2; 47-48: substrate 300 comprises photodiodes 310 or pixels 121/130 or 111/112 in Fig. 1-5), each sensing pixel comprising a first sub-pixel, a second sub-pixel (Figs. 47-48: substrate photo layers 300 comprises photodiodes 310 or pixels 121/130 or 111/112 in Fig. 1-5), and a pair of third sub-pixels with phase detection function (See photodiodes/pixels 310 with AF1 and AF2; See also pixels 111/112 in Fig. 1-5), wherein the semiconductor substrate further comprises 
isolation structure disposed between the first sub-pixels, the second sub-pixels and the third sub-pixels ([0121-0122]: See separation films 311 in Fig. 47-48); 
color filters disposed over the sensing pixels (See color filters B and G); lenses covering the color filters (Lens 201-203); and 
a grid structure disposed between the color filters and located over the isolation structures ([0030; 0118-0121]: See grid/ light shielding 150).  

Regarding claim 8, Jung discloses the image sensor as claimed in claim 1, wherein the semiconductor substrate further comprises an interconnection structure disposed on and electrically connected to the first sub-pixels, the second sub-pixels and the pairs of third sub-pixels ([0121; 0125; 0151]: it is inherent that the interconnection 321 and transistors inside the interlayer 320 electrically connect to the pixels in order for the pixels to output image signals).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kusaka (US2009/0278966).

Regarding claim 2, Jung discloses the image sensor as claimed in claim 1, wherein the color filters comprise: 
first color filters disposed over the first sub-pixels of the sensing pixels (Fig. 47-48: See one of B or G colors over one of photodiodes 310); 
second color filters disposed over the second sub-pixel of the sensing pixels (Fig. 47-48: See one of B or G colors over one of photodiodes 310); and 
third color filters disposed over the third sub-pixels of the sensing pixels (Fig. 1-2: See G color filter ); wherein the lenses comprise: first lenses covering the first color filters (Fig. 2, 47-48: See lens 201 or 203); 
second lenses covering the second color filters  (Fig. 2, 47-48: See lens 201 or 203);  and 
third lens, each of the third lens covering one pair of third sub-pixel (Fig. 2, 47-48: See lens 202).  
However, Jung fails to discloses third lenses, each of the third lenses covering one pair of third sub-pixels among the pairs of third sub-pixels.  
In an analogous of art, Kusaka teaches camera system comprising a plurality of micro-lenses for covering a plurality of focusing pixels (Abstract; [0067-0068]; Fig. 3-6: See plurality of micro-lenses 10 that cover pair of photodiodes 12-13).  In light of the teaching from Kusaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yung to include the plurality of lenses with a plurality of pair of focusing pixels.  The modification thus provide a camera with more and fast focus operations.

Regarding claim 3, Jung discloses the image sensor as claimed in claim 2, wherein a first coverage of each first lens among the first lenses and a second coverage of each second lens among the second lenses is less than a third coverage of each third lens among the third lenses (Fig. 47-48 show that the coverage of each of lens 201 or 203 among the lenses 201/203 of Fig. 47-48 is smaller than the coverage of lens 202 among the lenses 202 of Fig. 47-48).  

Regarding claim 4, Jung discloses the image sensor as claimed in claim 3, wherein the first coverage is substantially equal to the second coverage (Fig. 1-5; 47-48: See the coverage of the identical lenses 201 or 203).  

Regarding claim 5, Jung discloses the image sensor as claimed in claim 2, wherein the first color filters are red color filters, the second color filters are blue color filters (Fig. 1-2: See R or B colors in pixels 121/130), and the third color filters are green color filters (Fig. 1-2: See G colors filter in AF1/AF2).  

Regarding claim 6, Jung discloses the image sensor as claimed in claim 2, wherein the first color filters allow a first light passing through such that the first light is received by the first sub-pixels, the second color filters allow a second light passing through such that the second light is received by the second sub-pixels (Fig. 1-5 or 47-48: See one of R, G or B colors on pixels 121/130 or photodiodes 310), the third color filters allow a third light passing through such that the third light is received by the pairs of third sub-pixels (Fig. 2: See color filter G on pixels 111/112 or photodiodes 310), and the first light, the second light and third light are different in wavelength (Fig. 2: See different wavelength of different color filters in Fig. 1-5 or 47-48).  

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kusaka in view of Wang (US2014/0339615).

Regarding claim 9, Jung discloses an image sensor, comprising: 
a semiconductor substrate comprising sensing pixels arranged in array (Figs. 1-2, 47-48: substrate 300 comprises photodiodes 310 or pixels 121/130 or 111/112 in Fig. 1-5),  each sensing pixel comprising a first sub-pixel, a second sub-pixel (Figs. 47-48: substrate photo layers 300 comprises photodiodes 310 or pixels 121/130 or 111/112 in Fig. 1-5), and a pair of photo detecting regions (See photodiodes/pixels 310 with AF1 and AF2; See also pixels 111/112 in Fig. 1-5),
 first color filters disposed on the semiconductor substrate (Fig. 1-2 and 47-48: substrate 300),  each first sub-pixel being respectively covered by one of the first color filters (See color filters R, B and G in Fig. 1-2 and 47-48); 
second color filters disposed on the semiconductor substrate (Fig. 1-2 and 47-48: substrate 300), each second sub-pixel being respectively covered by one of the second color filters (See color filters R, B and G in Fig. 1-2 and 47-48); 
third color filters disposed on the semiconductor substrate (300), each pair of photo detecting regions being respectively covered by one of the third color filters (Fig. 1: See G filter); 
first lenses covering the first color filters; second lenses covering the second color filters (Fig. 1-5; 47-48 : See lenses 201 and 203); and 
third lens, each of the third lens covering one pair of photo detecting regions (Fig. 2, 47-48: See lens 202 and focus detections regions of  pixels 111/112  or  photodiodes 310).  
However, Yung fails to disclose third lenses, each of the third lenses covering one pair of photo detecting regions among the pairs of photo detecting regions. 
In an analogous of art, Kusaka teaches camera system comprising a plurality of micro-lenses for covering a plurality of focusing pixels (Abstract; [0067-0068]; Fig. 3-6: See plurality of micro-lenses 10 that cover pair of photodiodes 12-13).  In light of the teaching from Kusaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yung to include the plurality of lenses with a plurality of pair of focusing pixels.  The modification thus provide a camera with more and fast focus operations.
Jung in view of Kusaka disclose: wherein a first coverage of each one first lens among the first lenses or a second coverage of each one second lens among the second lenses is different from a third coverage of each one third lens among the third lenses (Jung: Fig. 2, 47-48: See different coverages between lenses 201/203 and 202), -3-Customer No.: 31561 Docket No.:073601-US-PA-OCOC Application No.: 17/493,752 
wherein the semiconductor substrate (Jung: 300) further comprising trench isolations between the first sub-pixels and the second sub-pixels (Yung: See trench 311 between one of photodiodes 310 or pixels 121/122 and 130; [0025]), and 
a grid structure (Jung: 150) between the first and second color filters is disposed over the trench isolations (Jung: Fig. 2, 47-48: grid 150 is disposed over trench 311); and 
However, Jung in view of Kusaka fail to explicitly:  “the grid structure has rounded corners as viewed from a top view”.  
In an analogous of art, Wang teaches an image sensor wherein oxide grid 108 may surround the color filters 110 for blocking the incident light diffusing to neighboring unit pixels 100A. As shown in FIG. 1B, the holes filled with the color filters 110 may be a square with rounded corners. Alternatively, the holes may have a circular shape. (Abstract; [0022]).  In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grid structure with rounded corner of Wang.  The modification thus provide a means for blocking incident light diffusing to neighboring unit pixels (Wang: [0022]).

Regarding claim 10, Jung discloses the image sensor as claimed in claim 9, wherein the first coverage is substantially equal to the second coverage (See lenses 201 of pixels 121/ 122 or 130 in Fig. 2 and 47-48).  

Regarding claim 11, Jung in view of Kusaka and further in view of Wang disclose the image sensor as claimed in claim 9, wherein the first color filters are disposed between the first sub-pixels and the first lenses (Jung: See filters G, B between lens 201/203 and pixels 121/122/130 or photodiodes 310 in Fig. 2 and 47-48), the second color filters are disposed between the second sub-pixels and the second lenses (Jung: See filters G, B between lens 201/203 and pixels 121/122/130 or photodiodes 310 in Fig. 2 and 47-48), and the third color filters are disposed between the pairs of photo detecting regions and the third lenses (Jung: See filter G between lens 202 and pixels 111/112 or photodiodes 310 in Fig. 2 and 47-48; Wang: See plurality of micro lenses 10 and pair of pixels 12-13 in Fig. 3-5).  

Regarding claim 12, Jung discloses the image sensor as claimed in claim 9, wherein the first color filters are red color filters, the second color filters are blue color filters (See R or B color filter in Fig. 1), and the third color filters are green color filters (See G color filter in pixels 111/112 of Fig. 1).  

Regarding claim 13, Jung discloses the image sensor as claimed in claim 9, wherein the first color filters allow a first light passing through such that the first light is received by the first sub-pixels, the second color filters allow a second light passing through such that the second light is received by the second sub-pixels (Fig. 1-5 or 47-48: See one of R, G or B colors on pixels 121/130 or photodiodes 310), the third color filters allow a third light passing through such that the third light is received by the pairs of photo detecting regions (Fig. 2: See color filter G on pixels 111/112 or photodiodes 310), and the first light, the second light and third light are different in wavelength (Fig. 2: See different wavelength of different color filters in Fig. 1-5 or 47-48).   

Allowable Subject Matter

Claims 16-20 are allowed.

Claims 7 and  14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 7, the prior art of Jung discloses an image sensor that includes two or more phase-difference detection pixels disposed adjacent to each other, a plurality of general pixels spaced apart from the phase-difference detection pixels. The prior art of Kasuka (US2009/0278966) discloses  an image sensor includes a plurality of focus detection pixel rows that are disposed so as to occupy part of the predetermined array and extend along a plurality of directions intersecting each other, each made up with a plurality of focus detection pixels 320, 330 set along one of the plurality of directions. The prior art of Wang (US2014/0339615) discloses an image sensor wherein a grid structure with round corners is used to block incident light diffusing to neighboring unit pixels. The prior art of Kawano (US2018/0247967) discloses an image sensor wherein a dielectric layer 30 that is on top of a light shielding layer 20. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the image sensor as claimed in claim 1 further in combination with: “wherein the grid structure comprises a shielding grid layer; and a dielectric grid layer covering the shielding grid layer, wherein the color filters are space apart from each other by the grid structure”.

Regarding claim 14, the prior art of Jung discloses an image sensor that includes two or more phase-difference detection pixels disposed adjacent to each other, a plurality of general pixels spaced apart from the phase-difference detection pixels. The prior art of Kasuka (US2009/0278966) discloses  an image sensor includes a plurality of focus detection pixel rows that are disposed so as to occupy part of the predetermined array and extend along a plurality of directions intersecting each other, each made up with a plurality of focus detection pixels 320, 330 set along one of the plurality of directions. The prior art of Wang (US2014/0339615) discloses an image sensor wherein a grid structure with round corners is used to block incident light diffusing to neighboring unit pixels. The prior art of Kawano (US2018/0247967) discloses an image sensor wherein a dielectric layer 30 that is on top of a light shielding layer 20. However, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the image sensor as claimed in claim 9 further in combination with: “a metallic grid layer; and a dielectric grid layer covering the metallic grid layer, wherein the first color filters are space apart from the second color filters by the grid structure”.  

Regarding claim 15, the claim is objected as being depending upon the objected claim 14.

Regarding independent claim 16, the prior art of Jung discloses an image sensor that includes two or more phase-difference detection pixels disposed adjacent to each other, a plurality of general pixels spaced apart from the phase-difference detection pixels. The prior art of Kasuka (US2009/0278966) discloses  an image sensor includes a plurality of focus detection pixel rows that are disposed so as to occupy part of the predetermined array and extend along a plurality of directions intersecting each other, each made up with a plurality of focus detection pixels 320, 330 set along one of the plurality of directions. The prior art of Wang (US2014/0339615) discloses an image sensor wherein a grid structure with round corners is used to block incident light diffusing to neighboring unit pixels. The prior art of Kawano (US2018/0247967) discloses an image sensor wherein a dielectric layer 30 that is on top of a light shielding layer 20. Thus, while many references teaches image sensor with dual focusing pixels, light shielding with dielectric lays on top, none of the references alone or in combination, provide a motivation to teach: “a semiconductor substrate having a first side and a second side opposite the first side; 
dielectric materials disposed within trenches defined by interior surfaces of the semiconductor substrate, the trenches extending from the first side toward the second side; 
a plurality of detecting regions provided within the semiconductor substrate; 
a grid structure disposed on the first side of the semiconductor substrate, wherein the grid structure extends away from the trenches, wherein a portion the grid structure is spaced apart from a directly adjacent portion of the grid structure by a first distance, and the portion of the grid structure is spaced apart from another directly adjacent portion of the grid structure by a second distance greater than the first distance; and 
a region defined by the portion of the grid structure and the another directly adjacent portion of the grid structure corresponds to two detecting regions among the plurality of detecting regions", in combination with all other limitations of the claim.

Regarding dependent claims 17-20, the claims are allowed as being dependent of claims 1 and 6 and 12, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/24/2022